DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                                S.I., a child,
                                 Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D21-1551

                               [July 6, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cymonie S. Rowe, Judge; L.T. Case No.
502020CJ000119AMB.

  Carey Haughwout, Public Defender, and Erika Follmer, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Rachael Kaiman,
Assistant Attorney General, West Palm Beach, for appellee.

KLINGENSMITH, C.J.

    S.I. (“appellant”) appeals his conviction and sentence for leaving the
scene of an accident and driving without a valid driver’s license. He raises
five issues on appeal, but we find merit in only one—whether the trial court
erred in overruling appellant’s corpus delicti objection on the charge of
driving without a valid driver’s license. On that point, we agree with
appellant and reverse his conviction on that count.

    The traffic accident at the heart of the charges occurred when appellant
attempted to make a U-turn, blocked the road, and caused an oncoming
motorcyclist to crash into his car. After the crash, appellant left the scene
of the accident and went to a nearby friend’s house, where he stayed until
police officers arrived. During the investigation, appellant identified
himself as the driver of the car parked outside and told the deputy that he
borrowed the car from a friend and caused the accident by mistake.
    The deputy then asked appellant for his driver’s license; however,
appellant admitted he did not have one. During his non-jury trial, 1
appellant raised a corpus delicti objection to the admission of this
statement, arguing that aside from his confession, the State had no
evidence establishing that appellant drove the car without a license. The
trial court overruled the objection and later found appellant guilty on both
counts, withheld adjudication, and sentenced appellant to probation until
he turned nineteen. This appeal followed.

   “The trial court’s admission of a confession over a corpus
delicti objection is reviewed for an abuse of discretion.” J.B. v. State, 166
So. 3d 813, 816 (Fla. 4th DCA 2014); see T.C.C. v. State, 292 So. 3d 549,
551 (Fla. 2d DCA 2020).

    Corpus delicti is Latin for “body of the crime” which “reflects the simple
principle that a crime must be proved to have occurred before anyone can
be convicted for having committed it.” Black’s Law Dictionary (11th ed.
2019).     In criminal trials, the State must independently present
“‘substantial evidence’ tending to show the commission of the charged
crime.” State v. Allen, 335 So. 2d 823, 825 (Fla. 1976). “This standard
does not require the proof to be uncontradicted or overwhelming, but it
must at least show the existence of each element of the crime.” Id.

   A confession in a criminal case is not “sufficient evidence of a criminal
act where no independent direct or circumstantial evidence exists to

1 Appellant’s trial was conducted during the pandemic as a virtual adjudicatory
hearing. Our court has previously held that such a procedure does not violate
either appellant’s due process rights or his Confrontation Clause rights under the
Sixth Amendment or as found in the Florida Constitution. E.A.C. v. State, 324
So. 3d 499 (Fla. 4th DCA 2021); Brown v. State, 335 So. 3d 123 (Fla. 4th DCA
2022). However, in Brown, our court did certify the following question to the
Florida Supreme Court:

      WHETHER FUNDAMENTAL ERROR OCCURS WHEN A CRIMINAL
      DEFENDANT, PURSUANT TO IN RE COMPREHENSIVE COVID-19
      EMERGENCY MEASURES FOR THE FLORIDA STATE COURTS,
      FLORIDA ADMINISTRATIVE ORDER AOSC20-23, AS AMENDED,
      VIRTUALLY ATTENDS HIS SENTENCING VIA A VIRTUAL MEDIA
      PLATFORM, BUT DID NOT EXPRESSLY WAIVE HIS SIXTH
      AMENDMENT RIGHT TO BE PHYSICALLY PRESENT IN THE
      COURTROOM, YET DID NOT REQUEST CONFIDENTIAL ACCESS
      TO HIS ATTORNEY.

Brown, 335 So. 3d at 130–31.

                                        2
substantiate the occurrence of a crime.” T.C.C., 292 So. 3d at 551 (quoting
Allen, 335 So. 2d at 825). In T.C.C., the Second District reversed a
juvenile’s adjudication of delinquency because the State did not establish
the corpus delicti of the charged offenses. 292 So. 3d at 552. That court
found the State’s presented evidence, without the juvenile’s confession,
did not establish his control of the firearm found on the scene. Id.

    At trial, the State’s evidence established that after the crash, a car left
the scene of the accident, and a similar car was later found near an
apartment building where appellant was located. The State presented
enough circumstantial evidence to connect appellant to the car involved in
the accident; however, except for his confession, no evidence was
presented which established that appellant drove without a valid driver’s
license.

    Appellant argues that without his confession, the State’s evidence as
presented at trial was insufficient to independently establish the charge of
driving without a driver’s license.        In its answer brief, the State
acknowledges the trial court’s error and agrees that the case should be
reversed for the trial court to enter an amended order. We agree as well.
See Allen, 335 So. 2d at 825. Because driving a motor vehicle is not a
crime in and of itself, the State needed to present independent evidence
showing appellant drove without a license, which the State failed to do. As
such, with appellant’s confession alone, the State did not present sufficient
evidence to establish the corpus delicti of driving without a valid driver’s
license. See T.C.C., 292 So. 3d at 552.

    Therefore, we reverse and remand to the trial court to enter an amended
order discharging appellant on the charge of driving without a valid driver’s
license. We affirm on all other issues raised without additional comment.

   Affirmed in part, reversed in part, and remanded.

MAY and KUNTZ, JJ., concur.

                             *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                      3